Kirby, J., (after stating the facts). It is contended by appellant that the undisputed testimony shows that appellant changed the beneficiary on Tom Long’s policy at his request in accordance,with its by-laws, and paid the same to the new beneficiary upon his death and that the court erred in not instructing a verdict in its behalf.  (1) The policy issued to Tom Long, in which appellee is named beneficiary, was issued before the adoption by appellant order of said section 7 of its Constitution, authorizing any member to change his beneficiary at any time as therein provided. When there is no authority in the by-laws and constitution of the order, permitting a change of beneficiary, nor any 'danse of the policy providing therefor, the beneficiary named in such policy has a vested interest, and the holder has no power to change such beneficiary. Johnson v. Hall, 55 Ark. 210; Franklin Life Insurance Co. v. Galligan, 71 Ark. 301. In Carruth v. Clawsen, 97 Ark. 50, the court recognized that the weight of authority was against this doctrine, but adhered to it while declaring that it should not be extended. This policy provides, that the Grand Lodge “will pay to Cora Long, at the death of Brother Tom Long an endowment oif $300, being the total amount due on this policy subject, however, to such modifications as may be made by the said Grand Lodge, provided that the said knight is in good standing, etc. ’ ’  (2-3) It is contended by appellant that this- clause of the policy authorizes the making of a by-law by the fraternal benefit association, permitting the change of beneficiary upon the request of the member, and we agree with this contention. The policy specifically provides for the payment of an endowment of $300 to the benefioiary, subject to such, modifications as may be made by the Grand Lodge. “Modification,” is defined as “a change; an alteration which introduces new elements into the details, or cancels some of them, but leaves the general purpose and effect of the subject-matter intact.” Black’s Law Dictionary. It was the purpose of the order to pay the benefits -or endowments provided to the beneficiaries named by the members holding certificates, and it had no interest in such beneficiary further than to pay the benefit as directed by the member in accordance with the terms of its contract. Having agreed to pay the amount ‘ ‘ subject to such modifications as may be made by the Grand Lodge,” it could make by-laws, regulating the conduct of its affairs and providing for a change of beneficiary, a modification of its obligation in that regard, upon the member’s request, and when such laws were made affecting the payment of the policies of insurance or benefit certificates of the order, they became a part thereof. Beasley v. Mutual Aid Assn., 94 Ark. 502; Supreme Lodge of Knights & Ladies of Honor v. Johnson, 81 Ark. 512; Woodmen of the World v. Jackson, 80 Ark. 419. It is undisputed thait the appellant order did permit a change of beneficiary by Tom Long and issued a new policy 'to Janie Davidson, the beneficiary to whom it claimed he desired to change his insurance. There is contention, with evidence, tending to show that there was irregularity in the request for the change, or the making of it by the fraternal organization, but the fact remains ■that it did permit the change of the beneficiary by the member, -as it had the right to do, and that it did issue its policy of insurance to such changed beneficiary and thereafter paid such certificate in full to the beneficiary named therein.  (4) Only the -lodge or order would have the right to complain of the irregularity of such change of beneficiary, and it ha-s not done so. The burden of proof is on the appellee to show that the certificate payable to Janie Davidson and paid to her, was obtained without authority, and there is no proof in this record, discharging that (burden. The testimony is in effect undisputed that the (beneficiary was changed in accordance with the bylaws upon the member’s request, to Janie Davidson, and the policy paid to her in accordance with its -terms afteT the death of the member, Tom Long. The association -or organization thereby, discharged its whole liability, and the court erred in not instructing a verdict for the appellant. The judgment is reversed, and the cause dismissed.